[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                MAY 18, 2006
                               No. 05-14019                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                  D. C. Docket Nos. 05-00733-CV-T-26-TBM
                            and 03-00302-CR-T-2

RYAN FERRO,



                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (May 18, 2006)

Before ANDERSON, BIRCH and HULL, Circuit Judges.

PER CURIAM:

     Ryan Ferro, proceeding pro se, appeals the denial of his motion to vacate his
sentence brought pursuant to 28 U.S.C. § 2255. After review, we vacate and

remand this case to the district court.

                                 I. BACKGROUND

      Ferro filed a § 2255 motion in which he raised the following five claims: (1)

trial counsel was ineffective for failing to file an appeal of Ferro’s conviction and

sentence after he instructed counsel to do so; (2) trial counsel was ineffective for

failing to make a constitutional objection to the drug quantity attributed to him for

purposes of sentencing; (3) trial counsel was ineffective for advising him to

withdraw his objection to the drug quantity finding and to stipulate that the offense

involved 1.5 kilograms of crack cocaine; (4) the government violated the terms of

the plea agreement by threatening to withdraw its recommendation of an

acceptance-of-responsibility reduction under U.S.S.G. § 3E1.1 or to not file a

U.S.S.G. § 5K1.1 motion for a downward departure if Ferro contested drug

quantity attributed to him at sentencing; and (5) trial counsel was ineffective in

negotiating an appeal waiver as part of his plea agreement because it now prevents

him from appealing the drug quantity attributed to him at sentencing.

      In denying Ferro’s motion, the district court distilled all of Ferro’s claims

down to a single issue: whether trial counsel was ineffective in failing to make a

proper objection to the drug quantity attributed to Ferro at sentencing so that the



                                           2
issue could be preserved for appellate review. The district court concluded that

Ferro’s sworn statements at his sentencing that he did not want to turn the drug

quantity issue into an “adversarial situation” belied his claim of ineffective

assistance and denied Ferro’s § 2255 motion.

       Ferro filed a notice of appeal. We granted a certificate of appealability on

the following issue only: “[w]hether the district court violated Clisby v. Jones, 960

F.2d 925, 936 (11 th Cir. 1992) (en banc), by failing to address all of the claims

raised in appellant’s 28 U.S.C. § 2255 motion?”

                                       II. DISCUSSION

       On appeal, Ferro argues, and we agree, that the district court did not address

all of the claims raised in his § 2255 motion.1 In Clisby, we instructed the district

courts to resolve all claims for relief raised in a petition for writ of habeas corpus

prior to granting or denying relief. 960 F.2d at 936. We concluded that when a

district court fails to address all claims in the habeas petition, “we will vacate the

district court’s judgment without prejudice and remand the case for consideration

of all remaining claims.” Id. at 935.2

       1
         In reviewing a district court’s denial of a § 2255 motion, we review findings of fact for
clear error and questions of law de novo. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir.),
cert. denied, 543 U.S. 891 (2004).
       2
        Although Clisby involved a petition brought pursuant to 28 U.S.C. § 2254, the primary
concern motivating this Court’s decision to require district courts to address all issues in the first
instance was the piecemeal litigation that necessarily ensues when only some claims are

                                                  3
       Upon review of the record, and upon consideration of the parties’ briefs, we

conclude that the district court failed to address two of Ferro’s claims, namely: (1)

whether trial counsel was ineffective for failing to file an appeal as allegedly

instructed by Ferro; and (2) whether the government violated the terms of Ferro’s

plea agreement by threatening to withdraw favorable sentencing recommendations

if Ferro contested the drug quantity attributed to him at sentencing.3 The record

shows that the district court did not address Ferro’s allegations that he asked his

attorney to file an appeal. Similarly, the district court failed to address Ferro’s

allegation that the government engaged in threatening and improper conduct prior

to sentencing, in violation of the plea agreement, and that, as a result, Ferro

stipulated to an increased drug quantity at sentencing. Because the district court

did not address the merits of these two claims, we vacate the judgment and remand

the remaining claims for consideration by the district court.

       VACATED AND REMANDED.



addressed in the first instance. Clisby, 960 F.2d at 935. (“We . . . seize this opportunity to
express our deep concern over the piecemeal litigation of federal habeas petitions filed by state
prisoners . . . .”). Likewise, a district court is required to address all issues raised in a § 2255
motion in the first instance. See Gay v. United States, 816 F.2d 614, 616 n.1 (11th Cir. 1987)
(“[T]he principles developed in habeas cases also apply to § 2255 motions.”).
       3
         We reject Ferro’s argument that the district court failed to address Ferro’s claim that his
trial counsel was ineffective in negotiating an appeal waiver as part of Ferro’s plea agreement.
The district court addressed this claim when it rejected on the merits Ferro’s contention that his
trial counsel was ineffective in failing to preserve for appellate review the constitutional
objection to the drug quantity attributed to him at sentencing.

                                                  4